DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Response to Amendment
Regarding the Office action mailed 01/21/2022:
The rejection of claims 31 and 32 under 35 USC 103 over Ju (US 2015/0080232) in view of Polansky (US 2004/0023207) is moot as those claims have been cancelled.
The rejection of claims 1-4, 7, 8, 15, 19, 20, 25, and 28-32 under 35 USC 102(a)(1) over Ju (US 9,115,163) is withdrawn in view of the amendment to claim 1, incorporating the limitations of previous claim 6.
The rejection of claim 6 under 35 USC 103 over Ju (US 9,115,163) is moot as this claim has been cancelled.
The rejection of claims 1-4, 6-8, 10, 12, 15, 19, 20, 29 and 30 under 35 USC 103 over Ju (US 2015/0080232) in view of Ju (US 9,115,163) is withdrawn in view of the amendment to claims 1 and 2 requiring determining the identity of the distinguishable, blocked dNTP incorporated in step (a) upon addition of the at least 4 unlabeled, blocked dNTP analogue species in step (b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-8, 10, 12, 15, 19, 20, 25, 28, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…incorporated into the labeled, blocked extension product in step (a)…" in the next-to-last line.  There is insufficient antecedent basis for this limitation in the claim. Specifically, step (a) recites that only “at least 3 of which distinguishable, blocked dNTP analogue species are labeled”, whereas the fourth distinguishable, blocked dNTP analogue species need not be labeled. Presumably, this permits the fourth, potentially unlabeled species to be identified as the incorporated nucleotide during the detection step by virtue of detecting “no label”. Presumably too, this is why step (a) recites “forming a distinguishable, blocked extension product”, as opposed to “forming a distinguishable labeled, blocked extension product”. By referring to “the labeled, blocked extension product in step (a)” in step (c), an issue of indefiniteness arises. One could argue whether or not step (c) requires that the nucleotide incorporated in step (a) was one of the “at least 3 of which distinguishable, blocked dNTP analogue species [that] are labeled”.
Claims 3-4, 7-8, 10, 12, 15, 19, 20, 25, 28, 29 and 30 are rejected based on dependency from claim 1.
Appropriate clarification is required, keeping in mind the effect any amendment to claim 1 may have upon the dependent claims. For example, claim 3 also refers to “the labeled, 3’-blocked dNTP analogue determined in step (c)”. Claim 7 also refers to “the labeled, blocked extension products”. Claim 29 also refers to “the labeled, 3’-blocked dNTP analogue determined in step (c)”. All of these recitations to not account for the fact that claim 1 permits one of the dNTP analogues of step (a) to be unlabeled, and that incorporation of such a dNTP analogue would not produce a “labeled, blocked extension product”.

Conclusion
Claim 2 is allowed. Claims 1, 3-4, 7-8, 10, 12, 15, 19, 20, 25, 28, 29 and 30 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637